Citation Nr: 0300779	
Decision Date: 01/14/03    Archive Date: 01/28/03	

DOCKET NO.  99-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for valvular heart 
disease evaluated as 30 percent disabling prior to 
January 3, 2002, and 60 percent disabling from January 3, 
2002.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to 
December 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which continued a 30 percent 
rating for valvular heart disease and denied entitlement 
to TDIU.

The Board remanded case in February 2001 for additional 
development.  The case is once again before the Board.  In 
June 2002, the RO increased the evaluation for valvular 
heart disease to 60 percent disabling effective from 
January 3, 2002.


FINDINGS OF FACT

1.   Prior to January 2002, the veteran's medical record 
did not show there was more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

2.  At the January 2002 examination, the examiner reported 
an estimated workload of between 1 1/2 and 2 METs (metabolic 
equivalent) with left ventricular function of 55 percent, 
and concentric left ventricular hypertrophy, mitral 
regurgitation, and aortic regurgitation.

3.  The veteran has considerable nonservice-connected 
disabilities to include several orthopedic problems and a 
left frontal brain tumor, which appear to limit the 
veteran's ability to ambulate and which have sequelae to 
include additional neurological defects.

4.  The veteran has a high school education and work 
experience as a truck driver and as a reverend.

5.  Prior to January 3, 2002, the veteran's service-
connected disability did not preclude him from obtaining 
and retaining all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to January 3, 2002, the schedular criteria for 
rating greater than 30 percent for valvular heart disease 
disability were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4. 4.104, 
Diagnostic Code 7007 (2002).  

2.  Effective January 3, 2002, the schedular criteria for 
a 100 percent rating for valvular heart disease disability 
were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.59, 4. 4.104, Diagnostic Code 7007 (2002).

3.  Prior to January 3, 2002, the criteria for a total 
disability rating based on TDIU due to service-connected 
disabilities were not met.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In this case, the October 1999 
rating decision, November 1999 statement of the case, the 
May 2001 Board remand, a May 2001 letter, and the 
September 2002 supplemental statement of the case, advised 
the veteran of the applicable laws and regulations, and 
the evidence needed to substantiate his claim.  In 
particular, the RO, in a May 2001 letter, notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department(s) or agency(ies).  He was 
advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked 
to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  Copies of private 
and VA medical records were received.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records and examination 
reports, and private medical records.  The veteran has 
been offered an opportunity to submit additional evidence 
in support of his claim.  The veteran has not referenced 
any evidence that might aid the claim.  Accordingly, the 
Board concludes that the duty to assist has been 
satisfied.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

A 30 percent evaluation for valvular heart disease has 
been in effect since July 1962.

In June 1999, the veteran filed his claim for increased 
rating and for TDIU.  The veteran contended that his 
condition worsened following his heart attack in 1996 and 
he was no longer able to work.

A July 1996 hospital report from McMillan Memorial 
Hospital indicates that the veteran was hospitalized with 
a diagnosis of ischemic heart disease with probable 
subacute myocardial infarction.  Additional diagnoses 
included diabetes mellitus, orthopedic problems including 
low back pain, knee and hip problems, and status post 
right forefoot amputation.

At an August 1999 VA examination, the veteran reported 
that he took two aspirins daily and as well as insulin 
once a day for his diabetes.  He gave a history of dyspnea 
with exertion, but he reported that he was unable to walk 
much due to his back problems, hip problems, knee 
problems, a left knee operation and right forefoot 
amputation.  There was no history of dizziness or syncope.  
There was no definite history of any congestive heart 
failure or coronary artery disease.  On evaluation, he was 
5 foot 10 1/2 inches tall and weighed 210 pounds.  Pulse 
was 72, respirations was 20, temperature was 97.9, blood 
pressure was 165/72.  There was no increased jugular 
venous distention (JVD) and no carotid bruits were 
appreciated.  A status post pacemaker implantation in the 
infraclavicular area of the heart was noted.  A normal S1, 
S2 regular rhythm without murmurs was noted. There was 
mild venous insufficiency and pigmentation of the legs.  
EKG revealed normal sinus rhythm, nonspecific 
interventricular block, abnormal EKG.  An August 1999 
chest X-ray revealed a normal cardiomedial silhouette 
without cardiomegaly or masses. The examination revealed 
that the unipolar permanent pacemaker inserted via the 
right subclavian vein appeared terminated in the right 
ventricle.  The diagnoses included past history of 
rheumatic fever, status post pacemaker implantation in 
1982 for severe bradycardia, and ischemic heart disease.

Private medical records from early 2001 reveal that the 
veteran experienced sudden onset of left-sided weakness, 
which affected his left arm and paralyzed his left leg.  
He experienced gradual return of function, but the left 
leg had not yet returned to normal strength.  On 
evaluation, there was a regular rate and rhythm of his 
cardiovascular system.  Chest was clear and coordination 
was good in the upper extremities.  He was very mildly 
weak in the left lower extremity.  A March 2001 CT brain 
scan revealed a high density, extra-axial lesion in the 
left frontal region compatible with a meningioma.  The 
impression included probable meningioma and recent right 
hemisphere ischemic event.  In April 2001, private medical 
records indicated that the veteran's carotid ultrasound 
was normal and that he had had an ischemic cerebral event 
about a month ago in the right hemisphere.  The veteran 
advised that his left extremity function had returned to 
normal.

During a January 2002 VA examination, the veteran denied 
orthopnea, paroxysmal nocturnal dyspnea, syncope and/or 
palpitations.  It was noted that he had had a 
cardiovascular accident in April 2001.  On physical 
examination, blood pressure was 174/70 and heart rate 
was 64.  There was no JVD or edema.  The carotid upstrokes 
were good and there were no bruits or guarding.  The chest 
revealed good air entry bilaterally.  Cardiovascular exam 
showed no heaves.  S2 was pyridoxal split and he had an S4 
gallop and ejection systolic murmur.  Abdominal exam was 
benign, femoral pulses were intact.  EKG revealed sinus 
rhythm with ventricular beats.  The nonpaced prolonged 
respiratory support complexes showed incomplete right 
bundle-branch block, atrial enlargement, and left axis 
deviation.  There was aortic sclerosis but no stenosis and 
mild aortic regurgitation present.  The examiner commented 
that as the veteran could not walk, he was not a candidate 
for regular exercise tests.  The echo was normal, but left 
ventricular function was 55 percent.  Mild concentric left 
ventricular hypertrophy, mitral regurgitation, aortic 
regurgitation (mild tricuspid regurgitation) were also 
noted.  Diagnoses included history of rheumatic fever, 
with no clinical evidence of congestive heart failure, 
elevated systolic pressure, no previous history of 
hypertension, and questionable history of ischemic heart 
disease.  The examiner estimated the METS at 1 1/2 to 2.  
The examiner further noted that there was no evidence of 
mitral stenosis, the veteran had a trace mitral 
regurgitation, and that aortic regurgitation probably due 
to sequela of rheumatic fever.

In June 2002, the RO increased the veteran's evaluation 
for his valvular heart disease to 60 percent effective the 
date of the January 2002 examination.

At an August 2002 social and industrial survey, the 
veteran reported that he had stopped working as a reverend 
in 2002, due to complications of his rheumatic fever and 
enlarged heart.  He reported that he experienced a stroke 
on the left side of his body in April.  The veteran 
reported that he fatigued easily and short of breath and 
experienced pain at his chest and sides.  In the opinion 
of the social worker, the veteran had medical problems 
that restricted his ability to move around freely and 
enjoy his life.
 
Under the general rating formula for valvular heart 
disease germane to the evaluation of the disability at 
issue, a 30 percent evaluation is assigned when a workload 
of 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted when there is more than one 
episode of congestive heart failure in the past year, or a 
workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there 
is left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.  A 100 percent evaluation is assigned 
when there is chronic congestive heart failure, or a 
workload of 3 METs (metabolic equivalent) or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.   38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2002).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of 
METs is required for evaluation, and a laboratory 
determination by exercise testing cannot be done for 
medical reasons, an estimation by the examiner of the METs 
level may be used.  38 C.F.R. § 4.104, note 2 (2002).

The Board notes that the veteran and his spouse's 
statements are without probative value because there is no 
evidence showing they are competent to establish a medical 
diagnosis or draw medical conclusions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Prior to January 2002, the veteran's medical record does 
not show there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  Although the veteran has advanced the 
argument that his brain tumor identified in March 2001 was 
caused by his service-connected valvular heart disease, 
contemporaneous medical records do not support such an 
association.  Moreover, the records do not demonstrate 
dyspnea, fatigue, angina, dizziness, or syncope or other 
pathology associated with the service-connected disability 
or other relevant pathology approximating an evaluation in 
excess of 30 percent prior to January 2002.  Thus, the 
preponderance of the medical evidence prior to January 
2002 does not demonstrate evidence of cardiac pathology 
warranting an evaluation in excess of 30 percent under the 
rating criteria.  Accordingly, an increased evaluation in 
excess of 30 percent for valvular heart disease prior 
January 3, 2002 is denied.

The medical evidence indicates that the veteran's 
difficulty in ambulating is attributable to non-service 
connected orthopedic disabilities.  However, the examiner 
at the January 2002 examination estimated a workload of 
between 1 1/2 and 2 MET's.  Construing the record in a light 
most favorable to the veteran, effective from the January 
3, 2002 examination, the evidence supports a total 
schedular rating in accordance with the criteria under 38 
C.F.R. § 4.104, Diagnostic Code 7000. 

TDIU

In order to establish a total rating based upon individual 
unemployability due to service-connected disabilities, 
there must be an impairment so severe that it is 
impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and 
subjective standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to 
secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a).  A total disability rating may also 
be assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection presently is in effect for valvular 
heart disease only.  As evaluated above, the disability 
has been assigned a 100 percent schedular evaluation from 
January 3, 2002.  The record likewise demonstrates 
considerable nonservice-connected disablement to include 
several orthopedic disablements and a left frontal brain 
tumor which appears to limit the veteran's ability to 
ambulate and which has sequelae to include additional 
neurological defects.  

Reviewing the evidence of record regarding the veteran's 
employability, the Board notes that at his August 1999 
examination, the veteran indicated that he was unable to 
walk because of his orthopedic problems.  Private medical 
records do not identify any significant cardiac pathology. 

According to the veteran's June 1999 Application for 
Increased Compensation Based on Unemployability, he has a 
high school education and work experience as a truck 
driver.   The August 2002 Social and Industrial Survey 
noted that the veteran was then 78 years old.  He had 
started a church and acted as a reverend from 1992 to 
2002, but had stopped working due to complications from 
residuals of his rheumatic fever and enlarged heart. 

The Board has thoroughly reviewed the evidence of record.  
However, the Board finds no medical or other evidence of 
record that the veteran was unemployable due to his 
service-connected cardiovascular disability prior to 
January 2002.  The Board acknowledges that the veteran's 
heart disability may have imposed physical limitations 
prior to that time.  However, that factor alone is not 
enough to consider the veteran unemployable.  

Based upon the above analysis the Board finds that there 
is no medical statement or other evidence of record 
indicating the veteran is unable to work due to his 
service-connected disabilities.  Furthermore, the Board 
emphasizes that difficulty in obtaining or retaining 
employment is not the standard; rather, it must be shown 
that the veteran's service-connected disabilities preclude 
all forms of substantially gainful employment, consistent 
with his educational and vocational history.  Such is not 
shown here by persuasive evidence.  Nor has the veteran 
demonstrated that he has such an unusual disability 
picture, in that there is no evidence of frequent 
hospitalizations or treatment records for the service 
connected disability.  In short, there is simply no 
persuasive evidence of record that supports the veteran's 
claim that he is unemployable by virtue of his service-
connected disability prior to January 2002.

In conclusion, the Board finds that the preponderance of 
the evidence is against a finding that the veteran is 
unemployable due to service-connected disability prior to 
January 3, 2002.  The Board has considered the 
applicability of the doctrine of reasonable doubt under 38 
U.S.C.A. § 5107(b) in connection with the veteran's claim 
for a total rating; however, as the preponderance of the 
evidence is against the claim, that doctrine is 
inapplicable.

Moreover, the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that a total rating 
based on individual unemployability is a lesser benefit 
than a total schedular rating.  Colayong v. West, 12 Vet. 
App. 524 (1999).  According, inasmuch as a total schedular 
rating has been assigned from January 3, 2002, the Board 
concludes that the veteran's claim for a total rating 
based on individual unemployability is moot from that 
point.

The Board has also reviewed the record under 38 C.F.R. § 
3.321.  The Board concludes that there is no evidence 
warranting further action on this question.  There is no 
evidence demonstrating that the service-connected valvular 
heart disease markedly interferes with employment.  There 
is no evidence that the veteran has been hospitalized or 
has required frequent treatment due to the disability.


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for valvular heart disease prior to January 3, 
2002 is denied.  Entitlement to a total schedular for 
valvular heart disease effective from January 3, 2002 is 
granted, subject to the provisions governing the award of 
monetary benefits.   Entitlement to TDIU prior to January 
3, 2002 is denied.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

